UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 17-6115


BRIAN M. BURMASTER,

             Petitioner - Appellant,

              v.

J. C. HOLLAND,

             Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever, III, Chief District Judge. (5:16-hc-02102-D)


Submitted: June 20, 2017                                          Decided: June 22, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian M. Burmaster, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brian M. Burmaster, a federal inmate committed for psychological evaluation

pursuant to 18 U.S.C. § 4241 (2012), appeals the district court’s order dismissing without

prejudice his 28 U.S.C. § 2241 (2012) petition for failure to exhaust alternative remedies.

We have reviewed the record and find no reversible error. Burmaster has not exhausted

available remedies through the commitment proceedings that are being held before the

United States District Court for the Eastern District of Louisiana; to the contrary,

Burmaster’s § 2241 petition indicates that challenges to his commitment are ongoing

before that court and the United States Court of Appeals for the Fifth Circuit.

Accordingly, although we grant Burmaster’s motion to proceed in forma pauperis, we

affirm for the reasons stated by the district court.        Burmaster v. Holland, No.

5:16-hc-02102-D (E.D.N.C. Jan. 17, 2017). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2